Title: From James Madison to Daniel Clark, 19 April 1803
From: Madison, James
To: Clark, Daniel


Sir.
Department of State April 19th. 1803.
The enclosed letters to the Governor & Intendent of Louisiana have just been put into my hands by the Spanish Minister here. They contain orders from His Catholic Majesty for the immediate restoration of the Deposit at New Orleans; as you will find by the communication on the subject by the Marquis D’Yrujo to this Department of which a printed translation is herewith enclosed. You will please to let no time be lost in the safe delivery of the letters according to their address. I am &c.
James Madison.
P. S. You will be pleased to take charge of the enclosed letter from the French Minister, to the Prefect of France at New Orleans.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   See Yrujo to JM, 19 Apr. 1803, and n. 1.


